On page 10 of the Remarks, the applicant states (underlining by the applicant):
“…Ou fails to disclose or fairly suggest a first printed circuit board (PCB) on which a communication processor, an intermediate frequency integrated circuit (IFIC), and a radio frequency integrated circuit (RFIC) supporting a mmWave communication are disposed, as recited in amended Claim 1.”

First, consider the closest dictionary definitions of the term “disposed” (see https://www.dictionary.com/browse/dispose):
“2. to put in a particular or the proper order or arrangement; adjust by arranging the parts.
3. to put in a particular or suitable place:
The lamp was disposed on a table nearby.”

In other words, to dispose a first thing on a second thing is simply to place the first thing on the second thing.
In this respect, in section Response to Arguments of the previous office action, the examiner provided the following explanation, which is also cited by the applicant on page 10 of the Remarks:
“…mechanically, the RFIC 616 is positioned on the main device PCB. This may be confirmed by the same paragraph 0037 which states “(the RFIC 616 or any of the other RFICs illustrated in the other figures may include or be coupled to one or more support structures (not shown in FIG. 6) configured to physically secure the RFIC, for example to the PCB 614).” In other words, while being electrically connected to the flex cable 630, the RFIC 616 is mechanically connected or supported by the PCB 614, which is sufficient to meet the limitation of claim 1 “a first printed circuit board (PCB) including a communication processor, an intermediate frequency integrated circuit (IFIC), and a radio frequency integrated circuit (RFIC)”.”
is disposed on “the first printed circuit board”.
In response to this examiner’s finding, the applicant continues their argument by stating the following:
“To the contrary, the disclosure of Ou fails to sufficiently support the Examiner’s citation, at least because “not shown in FIG. 6” concedes that one of ordinary skill in the art at the time of the present invention would not have understood that substituting an adhesive for connectors (622), i.e., “an adhesive in the absence of the connectors 622”…”
It is not clear the logic behind this applicant’s argument. Neither the disclosure of Ou, nor the examiner’s explanation state or even imply that there is any substitution necessary. No one ever said or implied that electrical connections 622 that are used to conduct electrical signals need to be replaced by mechanical arrangement. The electrical connections 622 would still be there as necessary for conduction of electrical signals; the purpose of disclosed by Ou support structure is simply to provide mechanical support for the RFIC so the RFIC will not be hanging on electrical connections only (which may not provide sufficient sturdiness in operation, especially in a mobile device which may be subject to a rough handling of the user, shaking, being dropped, etc.), but would have solid mechanical support on the main device PCB, which would be in addition to the electrical connections 622.
Therefore, the applicant’s argument is not persuasive.

/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648